Citation Nr: 1755861	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the claims file is currently held by the RO in Los Angeles, California. 

In a March 2017 rating decision, the RO denied the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran responded with a notice of disagreement initiating an appeal in April 2017.  The RO has acknowledged the Veteran's NOD and the record establishes that it is actively developing the claims prior to the issuance of a statement of the case; therefore, the Board will not remand the claim for entitlement to service connection for PTSD at this time.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's degenerative joint disease and degenerative disc disease of the cervical spine is etiologically related to active duty service. 


CONCLUSION OF LAW

Service connection for cervical degenerative joint disease and degenerative disc disease is warranted.  38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection is warranted for the Veteran's cervical spine disability as it was incurred due to active military service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The record establishes the presence of the claimed disability; post-service medical records document findings of cervical arthritis, degenerative disc disease, and a chronic cervical strain.  The conditions were also diagnosed upon VA examinations in June 2015 and August 2015.
An in-service injury is also present.  Service records show that the Veteran served in the Army and was a qualified parachutist and recipient of the Parachutist Badge.  In a July 2015 statement, the Veteran reported that he performed numerous parachute jumps during service and recalled a particular incident when he experienced neck pain immediately after completing a jump.  The Veteran is competent to report injuries incurred during active duty and a joint injury is consistent with his service duties.  The Board therefore finds that an in-service injury is established.  

The Board also finds that the record demonstrates a link between the Veteran's cervical spine disabilities and active duty service.  A private orthopedic surgeon provided a medical opinion report in support of the claim in July 2015 and the Veteran submitted internet information in March and October 2015 indicating that paratroopers are at risk for developing cervical spine disabilities.  A VA examiner provided a VA medical opinion against service connection in August 2015, but the medical opinion is not well-supported and is solely based on the absence of medical evidence of a cervical spine injury in the service records.  The Board finds that the Veteran's reports of an in-service neck injury and intermittent pain thereafter are credible and will resolve any doubt in favor of the Veteran. Therefore, all the elements necessary for establishing service connection are met and the claim is granted.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the cervical spine is granted. 



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


